DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2018/0135421 (Propheter-Hinckley hereinafter).
With regard to claim 1, Propheter-Hinckley discloses an airfoil comprising: 
a metal body (72, paragraph [0064]); 
a cover panel (70) carried on the metal body (72); and 
push fasteners (76) extending through the cover panel (70) and locking the cover panel (70) on the metal body (72).  Figures 7 and 8 and paragraphs [0059] and [0062] disclose a way in which the fastener extends through the cover panel.
With regard to claim 2, Propheter-Hinckley discloses the airfoil as recited in claim 1, wherein each of the push fasteners (76) includes flexible barbs.  See Fig. 3 and paragraph [0052] which discloses that the fasteners may be deformed (they are flexible) to effectuate locking.
With regard to claim 3, Propheter-Hinckley discloses the airfoil as recited in claim 1, wherein each of the push fasteners includes a head (476c of Fig.’s 7 and 8) that is embedded in the cover panel (70, made up of layers 70a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Propheter-Hinckley in view of USPAP 2010/0015394 (Morrison et al. hereinafter).
With regard to claim 4, Propheter-Hinckley discloses all of the limitations except for wherein the cover panel includes stitching adjacent the head of the push fasteners.  Propheter-Hinckley does disclose that the panel (70) is made up of layers (70a) of ceramic matrix composite (CMC).
Morrison et al. teaches a CMC airfoil (40) with stitching (30) going between the layers (22) (Abstract and Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Propheter-Hinckley by providing that the cover panel includes stitching adjacent the head of the push fasteners as taught in Morrison et al. for the purposes of optimizing wall reinforcement (Abstract of Morrison et al.).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Propheter-Hinckley in view of CA 2927972 (Brooks et al. hereinafter).
With regard to claim 5, Propheter-Hinckley discloses all of the limitations except for wherein the metal body includes holes receiving the push fasteners, and the holes include undercuts.
Brooks et al. teaches an airfoil (10) comprising a metal body (30) that includes holes (152, Fig. 11) that receive push fasteners (144), and the holes include undercuts (paragraph [0046]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Propheter-Hinckley by providing that the metal body includes holes receiving the push fasteners, and the holes include undercuts as taught in Brooks et al. for the purposes of further securing the panel to the metal body.  The protrusions of Brooks et al. are secured on all sides while the protrusions of Propheter-Hinckley are only secured on one side.  This also allows for using a threaded hole (152 of Brooks et al.) as opposed to a secondary fastener as shown in Fig. 3 of Propheter-Hinckley, allowing for less parts and simpler manufacturing.
With regard to claim 6, the Propheter-Hinckley modification with regard to claim 5 discloses the airfoil as recited in claim 1, wherein the metal body includes straight holes receiving the push fasteners.  Fig. 12 of Brooks et al. shows straight holes (152) with the protrusions (144) inserted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5,741,102 and USPAP’s 2015/0354375, 2013/0108470, 2020/0300093, 2014/0050589, 2013/0039774, 2017/0343007, 2004/0074194, 2013/0064661, 2016/0375840, 2007/0261332, 2014/0017025, 2014/0086704, 2020/0088050 and 2006/0120874 each disclose at least one of an airfoil with a cover/panel and a push type fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745